Citation Nr: 9908038	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-20 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound for accrued benefits purposes. 

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability for 
accrued benefits purposes.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1942, on July 16, 1943, and from December 1943 to 
June 1946.  He was in prisoner of war (POW) status from April 
1942 to September 1942.  He died on July [redacted] 1995.  The 
appellant is the surviving spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, Philippines.  In September 1998 the Board adjudicated 
other issues then pending on appeal, and remanded the issues 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound for accrued benefits purposes and entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability for accrued benefits 
purposes to the RO for further development and adjudicative 
action.  

In October 1998 the RO affirmed the denials of entitlement to 
special monthly compensation by reason of being in need of 
regular aid and attendance or on account of being housebound 
for accrued benefits purposes and a total disability rating 
for compensation purposes on the basis of individual 
unemployability for accrued benefits purposes.  

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All of the available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2.  During the two years prior to the veteran's death in July 
1995, the veteran was not bedridden, a patient in a nursing 
home, or precluded from dressing, feeding, bathing, or 
attending to the wants of nature by himself due to a service-
connected disability; did not need assistance with a 
prosthetic or orthopedic appliance due to a service-connected 
disability; and did not require protection from the hazards 
of his daily environment due to a service-connected 
disability.   

3.  During the two years prior to the veteran's death, the 
veteran did not have a service-connected disability rated as 
100 percent disabling, nor was he confined to his home or the 
immediate premises due to a service-connected disability.  

4.  During the two years prior to the veteran's death in July 
1995, the veteran's service-connected disabilities were 
gastric ulcer of the lesser curvature of the antrum which was 
40 percent disabling, depressive neurosis which was 30 
percent disabling, arteriosclerotic heart disease as a 
residual of beriberi which was 30 percent disabling, and 
malaria which was zero percent disabling.  

5.  During the two years prior to his death in July 1995, the 
veteran's service-connected disabilities did not preclude his 
participation in all substantially gainful employment.   


CONCLUSIONS OF LAW

1.  Accrued benefits are not payable based upon the claim for 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound.  
38 U.S.C.A. §§ 1114(l), 5107, 5121 (West 1991); 38 C.F.R. 
§§ 3.350(h), 3.351, 3.352(a), 3.1000 (1998).

2.  Accrued benefits are not payable based upon the claim for 
a total disability rating for compensation purposes on the 
basis of individual unemployability.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 
4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant has presented claims which are not 
inherently implausible.  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).

Under certain circumstances, periodic monetary benefits to 
which the veteran was entitled at death, that are due and 
unpaid at the time of death, shall be paid to the veteran's 
spouse as accrued benefits.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  These periodic monetary benefits must also have 
been due and unpaid for a period not to exceed two years.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The applicable laws and regulations provide, in part, that a 
claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for death pension and accrued benefits, and a 
claim by a surviving spouse or child for death pension will 
be considered to be a claim for death compensation or 
dependency and indemnity compensation and accrued benefits.  
38 C.F.R. § 3.152(b)(1) (1998).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.1000(c) (1998).

The veteran died on July [redacted] 1995, and in October 1995, the 
appellant claimed entitlement to dependency and indemnity 
compensation benefits and any accrued benefits to which the 
veteran was entitled.  The appellant's accrued benefits claim 
is derivative of the veteran's claims for entitlement to 
special monthly compensation based upon the need for aid and 
attendance or being housebound, and entitlement to a total 
and permanent rating based upon individual unemployability 
due to service-connected disabilities.  The appellant stands 
in the shoes of the veteran and receives only the benefit to 
which he was entitled at the time of his death.  The Board 
notes that the veteran's claim for entitlement to service 
connection for arteriosclerotic heart disease was granted in 
April 1998.  The Board also notes in the September 1998 Board 
decision, the claims for increased evaluations for gastric 
ulcer and depressive neurosis, for accrued benefits purposes, 
were granted.  The claim for entitlement to service 
connection for the veteran's cause of death and entitlement 
to an increased evaluation for malaria, for accrued benefits 
purposes, were denied. 

Factual Background

In an October 1984 statement, Dr. D.S. stated that the 
veteran had been under his care since October 1983 for 
hypertensive cardiovascular disease with angina and status 
post cerebrovascular accident with left hemiparesis.  

In a November 1989 medical certificate, E.B., a neurologist, 
indicated that the veteran had Bell's palsy and organic brain 
syndrome secondary to cerebral insufficiency with behavioral 
changes and neurosis. 

Service connection for a gastric ulcer of the lesser 
curvature of the antrum was established by a rating 
determination in April 1989.  A 20 percent disability 
evaluation was assigned, effective from May 20, 1988.  



Service connection for depressive neurosis was established by 
a rating determination in March 1991.  A 10 percent 
disability evaluation was assigned, effective from October 1, 
1990.  The award was based upon the findings of a November 
1990 VA psychiatric examination which revealed a diagnosis of 
depressive neurosis.  

An October 1992 discharge summary from the U. of N. Medical 
Center indicates that the veteran was hospitalized from 
October 21, to October 31, 1992.  The diagnosis was presumed 
meningioma, seizure, macrocytic anemia with normal B-12 and 
folate levels, mild congestive heart failure, mild dementia, 
and mild renal insufficiency.  A Magnetic Resonance Imaging 
(MRI) of the brain revealed a subacute left frontal parietal 
subdural hematoma with left parietal meningioma and a right 
pontine infarct probably subacute or old.  It was noted that 
the veteran had a definite past medical history of dementia 
with residual left-sided weakness post the last 
cerebrovascular accident in 1985 and he also had been 
wheelchair ridden for two years and incontinent for 
approximately four years.  The summary indicated that the 
veteran had a prior history of cerebrovascular accident in 
1983 and 1985.    

An October 1992 U. of N. Medical Center chest X-ray 
examination revealed mild cardiac failure, left pleural 
effusion, and opacities of the left lower lobe.  The 
radiologist indicated that there was cephalization of the 
pulmonary blood flow and mild enlargement of the heart which 
suggested congestive failure.  The radiologist further noted 
that there was left pleural effusion which may be secondary 
to the cardiac failure; however, other considerations must 
include pulmonary infarction or peripneumonic effusion and 
the opacities within the left lower lobe may be related to 
relaxation atelectasis or superimposed pneumonia.   


A June 1995 VA stomach/digestive examination report indicates 
that the veteran's current weight was 59.5 kilograms.  His 
maximum weight on the last VA examination in 1990 was 80 
kilograms.  Laboratory results showed that the veteran was 
anemic.  He did not have periodic vomiting.  His last episode 
of melena was in 1972.  The veteran indicated that he had 
epigastric pain when he felt hungry and this occurred 24 
times a week.  An upper gastrointestinal series revealed a 
slightly deformed, relatively immobile antral segment as 
shown in November 1990.  There was no evidence of ulceration, 
stricture, or filling defects.  The diagnosis, in pertinent 
part, was duodenal ulcer status post antrectomy, 
gastroduodenostomy, and bilateral vagotomy in 1972, and 
anemia, etiology undetermined.  

A June 1995 VA cardiovascular examination report indicates 
that the veteran had a stroke in 1991 and was confined to a 
hospital for a month.  He reported having chest pain and easy 
fatigability.  The veteran was wheelchair bound and had left 
hemiparesis.  A June 1995 chest X-ray examination revealed, 
in pertinent part, left basal fibrosis, pulmonary emphysema, 
and arteriosclerosis.  The diagnoses were arteriosclerotic 
heart disease, sinus bradycardia, left ventricular 
hypertrophy, pulmonary emphysema, and degenerative arthritis 
of both shoulders.   

A June 1995 medical certificate reflects diagnoses of 
cerebrovascular disease status post infarction with left 
hemiparesis, cardiovascular disease, hemorrhage, left fronto-
parietal meningioma, and senile dementia.  The veteran was 
non-ambulatory and needed physical assistance and good 
nursing care.   

A June 1995 VA psychiatric examination report reveals that 
the veteran's daughter reported that he was withdrawn and 
always depressed.  He was seen crying for no apparent reason.  
He recently had a stroke.  His daughter reported that he had 
to be spoon-fed because he was unable to feed himself.  He 
had bowel and bladder incontinence after he had a stroke in 
September 1991.  

Upon examination, the veteran appeared fairly kept but he was 
chronically ill looking.  Left hemiparesis was noted.  Facial 
asymmetry was evident.  Speech was slurred and hardly 
comprehensible.  Mood was depressed.  Affect was withdrawn.  
There was poverty of thought content and most responses were 
irrelevant.  He was orientated only to person.  Attention 
span was limited.  Memory and judgment were impaired.  The 
veteran had no insight.  The examiner determined that the 
veteran was mentally incompetent to handle his funds.  The 
diagnosis was depressive neurosis status post-cerebral 
infarct.  The examiner noted that the cerebral infarct was 
the main cause of the veteran's state and the previous 
service-connected depressive neurosis had an accentuation of 
its symptoms due to the debilitating stroke and subsequent 
cerebral infarct.  

The June 1995 VA examination report is silent for evidence of 
active malaria or residuals of malaria.  The laboratory tests 
showed that the veteran was anemic.  The diagnosis, in 
pertinent part, was anemia, etiology undetermined.  

A chest X-ray examination report by the P. G. Hospital, dated 
July 10, 1995, indicates that the diagnostic impression was 
pneumonia, left, with pleural reaction.  A July 11, 1995 
chest X-ray examination report reveals that the impression 
was pneumonia, bilateral, with left pleural effusion.  

A copy of the veteran's death certificate indicates that he 
died on July [redacted] 1995, at age 83.  The immediate cause of 
death was listed as cardio-pulmonary arrest and the 
antecedent cause was listed as pneumonia with pleural 
effusion of beriberi.  

In a certification dated in December 1995, Dr. D.J.R. stated 
that the veteran was confined to the P.G. Hospital from July 
10, to July [redacted] 1995 under her medical care.  






Dr. D.J.R. stated that the diagnoses were cerebrovascular 
accident, bilateral pneumonia, hypoalbuminemia, hypertensive 
arteriosclerotic cardiovascular disease, and possibly 
beriberi.  Dr. D.J.R. stated that the veteran succumbed 
because of sepsis on July [redacted] 1995.  

In a March 1998 medical opinion, Dr. E.L., a VA physician, 
concluded that based upon the available data, the veteran's 
cause of death was sepsis secondary to pneumonia.  Dr. E.L. 
determined that arteriosclerotic heart disease, although 
present, did not substantially contribute to the veteran's 
demise.  

In a September 1998 decision, the Board determined that a 40 
percent evaluation was warranted for the service-connected 
gastric ulcer for accrued benefits purposes and a 30 percent 
evaluation was warranted for depressive neurosis for accrued 
benefits purposes.  The Board denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to an increased (compensable) evaluation for 
malaria for accrued benefits purposes.  

In October 1998, the RO assigned a 40 percent evaluation for 
gastric ulcer effective December 8,1994, and a 30 percent 
evaluation for depressive neurosis effective December 8, 
1994.  The RO denied the appellant's claims for entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability for accrued benefits 
purposes, and special monthly compensation by reason of being 
in need for regular aid and attendance or on account of being 
housebound for accrued benefits purposes.  

Entitlement to Special Monthly Compensation based on the Need 
for Regular Aid and Attendance or Being Housebound for 
Accrued Benefits Purposes.

Criteria

Special monthly compensation based on the need for aid and 
attendance is payable if the veteran, as the result of 
service-connected disability, is permanently bedridden, or is 
so helpless as to be in need of regular aid and attendance, 
or is permanently housebound.  38 U.S.C.A. § 1114 (l), (s).  

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c) (1998). 

A veteran will be found to be bedridden if the condition 
actually requires that he or she remain in bed, but not if he 
or she voluntarily stays in bed or if a physician merely 
recommends bed rest.  38 C.F.R. § 3.352(a).  He will be found 
to be in need of regular aid and attendance if he is unable 
to dress or bathe himself; if he frequently needs adjustment 
of a prosthetic or orthopedic appliance that by the nature of 
the disability he is unable to perform without assistance; if 
he is unable to feed himself or to attend to the wants of 
nature; or if he requires protection from the hazards of his 
daily environment.  38 C.F.R. § 3.352(a). 

The veteran will be found to be permanently housebound if he 
has a single service-connected disability rated at 100 
percent; (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  

This requirement is met when the veteran is substantially 
confined as a direct result of his service-connected 
disabilities to his dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical areas, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Analysis

The medical evidence of record does not demonstrate that 
during the two years prior to the veteran's death in July 
1995, he was blind or nearly blind or was a patient in a 
nursing home because of mental or physical incapacity.  

The medical evidence shows that during the two years before 
his death in July 1995, the veteran was confined to a 
wheelchair and was in need of regular aid and attendance.  
However, the medical evidence does not show that the veteran 
was in need of regular aid and attendance due to his service-
connected disabilities.  The evidence of record establishes 
that for two years prior to his death in July 1995, the 
veteran had numerous physical and mental impairments due to 
cerebrovascular accidents in 1983, 1985, and 1991.  Such 
impairments included left hemiparesis and dementia.  These 
impairments caused the veteran to be confined to a wheelchair 
and in need of regular aid and attendance.  

An October 1992 discharge summary from the U. of N. Medical 
Center indicated that the veteran had a definite prior 
medical history of dementia with residual left-sided weakness 
post the last cerebrovascular accident in 1985 and he also 
had been wheelchair ridden for two years and incontinent for 
approximately four years.  The summary indicated that the 
veteran had a prior history of cerebrovascular accident in 
1983 and 1985.  The diagnosis, in pertinent part, was 
presumed meningioma, seizure, mild congestive heart failure, 
mild dementia, and mild renal insufficiency.  

The June 1995 VA cardiovascular examination report indicates 
that the veteran was wheelchair bound and that he had left 
hemiparesis.  A June 1995 medical certificate reflects 
diagnoses of cerebrovascular disease, status post infarction 
with left hemiparesis, hemorrhage, left fronto-parietal 
meningioma, and senile dementia.  It was noted that the 
veteran was non-ambulatory and needed physical assistance and 
good nursing care.  A June 1995 VA psychiatric examination 
report indicates that the veteran recently had a stroke.  The 
veteran's daughter reported that she cared for the veteran 
and that he had to be spoon-fed because he was unable to feed 
himself.  The veteran had bowel and bladder incontinence 
since 1991.  Upon examination, left hemiparesis was noted and 
facial asymmetry was evident.  The examiner determined that 
the veteran was mentally incompetent to handle his funds.  
The diagnosis was depressive neurosis and status post-
cerebral infarct.  Significantly, the examiner noted that the 
cerebral infarct was the main cause of the veteran's demented 
state.   

The medical evidence of record does not establish that the 
veteran was in need of regular aid and attendance due to his 
service-connected gastric ulcer, arteriosclerotic heart 
disease, depressive neurosis, or malaria.  The evidence of 
record shows that during the two years before his death in 
July 1995, the veteran's symptoms due to the service-
connected gastric ulcer consisted of anemia, weight loss, and 
complaints of having epigastric pain when hungry.  The 
symptoms due to the service-connected depressive neurosis 
consisted of being depressed and withdrawn, and crying for no 
apparent reason.  The symptoms due to the service-connected 
arteriosclerotic heart disease consisted of complaints of 
chest pain and easy fatigability.  There was no evidence that 
the veteran had any residuals of malaria or that he had 
active malaria during the two years prior to his death in 
July 1995.     

In summary, the evidence of record shows that the veteran's 
need for regular aid and attendance was not due to his 
service-connected gastric ulcer, depressive neurosis, 
arteriosclerotic heart disease, or malaria, but was 
necessitated by his nonservice-connected disabilities, 
primarily his history of cerebrovascular accidents which 
resulted in left hemiparesis and dementia.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for special monthly compensation based on the need 
for regular aid and attendance for accrued benefits purposes, 
and therefore, the claim is denied.  38 U.S.C.A. §§ 1114, 
5121; 38 C.F.R. §§ 3.352, 3.1000.

During the two years prior to his death in July 1995, the 
veteran did not have a single permanent disability rated at 
100 percent.  Review of the record reveals that the veteran's 
service-connected disabilities were gastric ulcer of the 
lesser curvature of the antrum which was 40 percent 
disabling, depressive neurosis which was 30 percent 
disabling, arteriosclerotic heart disease as a residual of 
beriberi which was 30 percent disabling, and malaria which 
was zero percent disabling.  He did not, therefore, meet the 
percentage requirement of having a disability rated as 100 
percent disabling to qualify for special monthly compensation 
based on being housebound.  The Board finds the preponderance 
of the evidence against the appellant's claim for special 
monthly compensation on account of being housebound for 
accrued benefits purposes, and therefore, the claim is 
denied.  38 U.S.C.A. §§ 1114, 5121; 38 C.F.R. §§ 3.350(h), 
3.1000.

In summary, the preponderance of the evidence is against the 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound for accrued benefits purposes, for the 
reasons described above.   


Total disability rating for compensation 
purposes on the basis of individual 
unemployability for Accrued Benefits 
Purposes

Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1998).  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (1998).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities of one or both upper extremities, 
or of one or both lower extremities, including the bilateral 
factor, will be considered as one disability.  38 C.F.R. § 
4.16(b).  The regulations further provide that the existence 
or degree of non-service-connected disabilities or previous 
unemployability will be disregarded where the aforementioned 
percentages for the service-connected disabilities are met 
and where, in the judgment of the rating agency, the service-
connected disabilities render the veteran unemployable.  38 
C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. 
§ 4.16(a).  In determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither an appellant's non-service-connected 
disabilities nor advancing age may be considered.  Van Hoose, 
4 Vet. App. at 363.

Analysis

These threshold requirements, as set forth in 38 C.F.R. 
§ 4.16, are met in this case.  During the two years prior to 
his death in July 1995, the veteran's service-connected 
disabilities were gastric ulcer of the lesser curvature of 
the antrum which was 40 percent disabling, depressive 
neurosis which was 30 percent disabling, arteriosclerotic 
heart disease as a residual of beriberi which was 30 percent 
disabling, and malaria which was zero percent disabling.  The 
requirements of having at least one disability ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more have been met.  
38 C.F.R. § 4.16(a).  

However, the evidence of record does not demonstrate that 
during the two years prior to his death in July 1995, the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
gastric ulcer, depressive neurosis, arteriosclerotic heart 
disease, and malaria.  

Review of the record reveals that service connection for 
gastric ulcer of the lesser curvature of the antrum was 
established in April 1989.  A 20 percent disability 
evaluation was assigned effective May 20, 1988.  In a 
September 1998 Board decision, the Board assigned a 40 
percent evaluation for the service-connected gastric ulcer, 
for accrued benefits purposes, under Diagnostic Code 7304.  
See 38 C.F.R. § 4.114, Diagnostic Code 7304 (1995).  In an 
October 1998 rating decision, the RO assigned a 40 percent 
evaluation for the gastric ulcer effective December 8, 1994.  
The veteran's symptoms due to the service-connected gastric 
ulcer consisted of anemia and weight loss.  He reported 
having epigastric pain when hungry.  There is no evidence 
showing that the veteran had severe disability due to the 
service-connected gastric ulcer or that this disability 
prevented the veteran from securing or following 
substantially gainful employment during the two years prior 
to his death.  

Review of the record shows that service connection for 
depressive neurosis was established in March 1991; a 10 
percent disability evaluation was assigned from October 1, 
1990.  In a September 1998 decision, the Board assigned a 30 
percent evaluation for the service-connected depressive 
neurosis for accrued benefits purposes under Diagnostic Code 
9405.  See 38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).  
In an October 1998 rating decision, the RO assigned a 30 
percent disability evaluation for the service-connected 
depressive neurosis, effective December 8, 1994.  The 
evidence of record shows that upon VA psychiatric examination 
in June 1995, the veteran was reportedly withdrawn and always 
depressed.  He was seen crying for no apparent reason.  It 
was noted that the veteran recently had a stroke.  The 
examiner determined that the veteran was mentally incompetent 
to handle his funds.  The diagnosis was depressive neurosis 
and status post-cerebral infarct.  

Significantly, the examiner determined that the cerebral 
infarct was the main cause of the veteran's demented state 
and that the service-connected depressive neurosis had an 
accentuation of its symptoms due to the debilitating stroke 
and cerebral infarct.  There is no evidence that the veteran 
had totally incapacitating psychoneurotic symptoms due to the 
service-connected depressive neurosis or that the depressive 
neurosis caused severe or considerable impairment in the 
ability to obtain or retain employment.  Although the 
evidence shows that during the two years prior to his death 
in July 1995, the veteran's symptoms of depressive neurosis 
were accentuated, there is no medical evidence showing that 
the service-connected depressive neurosis prevented the 
veteran from securing or following substantially gainful 
employment.  

Review of the record shows that service connection for 
malaria was established in an April 1989 rating decision.  A 
noncompensable evaluation was assigned effective March 8, 
1988 under the provision of Diagnostic Code 6304 (1987).  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1987).  In the 
September 1998 decision, the Board determined that an 
increased evaluation for malaria for accrued benefits 
purposes was not warranted.  The evidence of record does not 
show that the veteran had clinically active malaria or 
residuals of malaria in the two years prior to his death.  A 
July 1995 VA examination report indicated that the veteran 
had anemia and weight loss.  Significantly, the VA examiner 
noted that the etiology of the anemia was unknown.  There is 
no evidence of record showing that the veteran's service-
connected malaria prevented him from securing or following 
substantially gainful employment during the two years prior 
to his death.  

Service connection for arteriosclerotic heart disease, for 
accrued benefits purposes, was established in April 1998.  A 
30 percent rating was assigned effective March 14, 1995 under 
Diagnostic Code 7005.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1998).  

During the two years prior to the veteran's death in July 
1995, his symptoms of arteriosclerotic heart disease 
consisted of complaints of chest pain and easy fatigability.  
A June 1995 VA cardiovascular examination report reflects, in 
pertinent part, a diagnosis of arteriosclerotic heart 
disease, sinus bradycardia, and left ventricular hypertrophy.  
A June 1995 chest X-ray examination revealed, in pertinent 
part, left basal fibrosis and arteriosclerosis.  The medical 
evidence of record does not show that the veteran's service-
connected arteriosclerotic heart disease prevented the 
veteran from securing or following substantially gainful 
employment during the two years prior to his death.  

The Board does not dispute that the veteran's service-
connected disabilities impaired his ability to obtain and 
retain employment; however, the veteran's combined evaluation 
of 70 percent assigned to his service-connected disabilities 
recognized this impairment.  The evidence of record does not 
show that the veteran's service-connected disabilities were 
sufficient to produce unemployability without regard to the 
veteran's advancing age or his nonservice-connected 
disabilities.

In light of these medical findings, the Board concludes that 
during the two years prior to the veteran's death in July 
1995, the veteran was capable of some sort of sedentary form 
of gainful employment, when considering only his service-
connected disabilities.  There is no evidence of record 
showing that the veteran was precluded from sitting for a 
period of time and participating in some less strenuous job.  
The evidence of record shows that during the two years prior 
to the veteran's death in July 1995, the veteran was unable 
to secure substantially gainful employment as a result of his 
nonservice-connected disabilities, specifically the left 
hemiparesis and the dementia which were caused by the 
veteran's history of cerebrovascular accidents.  

The nonservice-connected disabilities are not for 
consideration in determining whether or not the veteran is 
employable.  On longitudinal review of the pertinent evidence 
of record, the Board does not find that the veteran's 
service-connected disabilities prevented all forms of 
substantially gainful employment.  Therefore, the appellant's 
claim for entitlement to a total rating based on individual 
unemployability due to service-connected disabilities for 
accrued benefits purposes is denied.  38 U.S.C.A. § 5107(b), 
5121; 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16(a).


ORDER

The claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance or for being 
housebound for accrued benefits purposes is denied. 

The claim for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities for accrued benefits purposes is denied.



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

